Judgment, Supreme Court, New York County (Stanley Parness, J.), entered on or about April 11, 1994, which dismissed the within petition brought pursuant to CPLR article 78 and confirmed the respondents’ determination to terminate petitioner’s employment as a probationary employee, unanimously affirmed, without costs.
Petitioner’s term of probation was for one year which commenced when he became a permanent employee (Matter of Reis v New York State Hous. Fin. Agency, 74 NY2d 724), during which time his employment was terminated in compliance with the notice requirements pursuant to 4 NYCRR 4.5 (b) (5) (iii). The respondents’ letter, which mistakenly referred to petitioner’s provisional appointment and not to his probationary position, nonetheless substantially complied with the notice requirements and effectively apprised petitioner that he had not successfully completed his probation and would be discharged (see, Matter of Rosenberg v Wickham, 36 AD2d 881, 882). Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Mazzarelli, JJ.